Citation Nr: 1438104	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  06-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO in Wichita, Kansas, which denied entitlement to a TDIU, and on appeal from an August 2006 rating decision, which denied entitlement to service connection for a bilateral hip disability.

In an August 2011 Board decision, the Board denied entitlement to service connection for a bilateral hip disability, and remanded the TDIU issue to the Appeals Management Center (AMC) for additional development.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 order, the Court granted the parties' joint motion for remand, vacated the Board's August 2011 denial of the Veteran's bilateral hip disability claim, and remanded the matter for further proceedings.  

In November 2012, the Board remanded both issues on appeal to the AMC for additional development in compliance with the Court's order, after finding that a 2009 VA medical opinion was inadequate with respect to the hip claim, and that the AMC had not substantially complied with its instructions in the August 2011 remand of the TDIU issue.  

In May 2013, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain an addendum medical opinion and to submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b).  The action specified in the May 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hip disorder is not shown to be due to a disease or injury in service or to any incident of his military service.

2.  The Veteran's service connected disabilities do not prevent him from finding and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hip disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2013).

2.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 ); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran is seeking entitlement to service connection for a bilateral hip disability.  

The Veteran was afforded a medical examination at entrance to service in February 1976.  At that time, there were no defects of the bilateral hips noted, and the Veteran was found to be qualified for enlistment.  Additionally, on his Report of Medical History, the Veteran did not indicate that he had any hip problems.  In April 1979, service treatment records show that the Veteran's hips were x-rayed after he complained that he was experiencing thigh pain.  The x-rays showed no myositis ossificans, and the Veteran's hips were noted to have full range of motion.  At the Veteran's separation examination in June 1980, the only defect noted was his left knee.  No injury to or abnormality of the bilateral hips is noted.  

In short, these records are devoid of any complaints, diagnoses, or treatments consistent with hip problems.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

However, even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The first post-service reference to a hip disorder comes from an April 2005 VA examination, approximately 25 years after separation from service.  The Board is allowed to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran filed a claim of service connection for a left knee and lower back disorder in September 1980, but he did not report a bilateral hip condition at this time.  The Veteran was given a VA examination in October 1980, one month after separation from service, and he did not report pain in his bilateral hips.  The Veteran also underwent VA examinations in October 1981 and June 1982, where again he failed to report any problems with his hips.  At a July 1987 VA examination, the Veteran again did not complain of a bilateral hip disorder.  The Veteran was seen at the VA Medical Center in February 2001 where he reported osteoarthritis in his left knee, back, and shoulder.  He did not report any pain in his hips at this time.  This evidence further weighs against the Veteran's contention that he suffered a hip injury in-service. 

An April 2005 VA examination noting the Veteran had slight degenerative changes of the bilateral hips appears to be the first post-service record of a bilateral hip disorder.  However, this record does not link the Veteran's bilateral hip problems to his service. 

The Board also notes at the Veteran's January 2005 Social Security Administration hearing the Veteran reported that he felt a sharp pain in his hip sockets.  

At an October 2008 VA Neurology Consultation, the Veteran complained of pain in the low back radiating bilaterally down the buttocks, the posterior thigh, and the posterior calf.  

The Veteran was afforded another VA examination in February 2009.  The Veteran reported that he had no pain in the hip joint itself, but the Veteran did report pain in the posterior right area of his sacral spine and the mid buttocks area.  See also March 2007 statement where the Veteran reported sharp, stabbing pain in both buttocks.  The Veteran also reported he slipped and fell on his right hip one year earlier.  X-rays revealed mild degenerative changes.  

The examiner opined that the Veteran's hip pain was not from his hip joints, but was referred pain from his lower back.  The examiner found no relationship between the Veteran's bilateral hip disorder and service, noting that there were no complaints or treatment for a hip disorder while in-service and the first record of a hip problem came many years after separation from service.  Overall, the examiner determined the Veteran's claimed hip disorder was actually a symptom of his lower back disability, for which he is already service connected.

As noted in the March 2012 JMR, the February 2009 VA examiner's opinion is inconsistent.  The examiner stated there were no objective findings regarding the left or right hips, but also noted that the Veteran had degenerative changes of the hips.  The examiner opined that the Veteran's bilateral hip disorder was not related to service, or caused or aggravated by his lumbar spine disability.  However, the examiner also stated the Veteran's bilateral hip pain was actually due to his lumbar spine disability.  

The Board remanded this case in November 2012 for a VA addendum medical opinion by the February 2009 VA examiner, or, if that examiner was unavailable, by a physician.  On remand, a VA examination was conducted by a different examiner in January 2013.  The examiner was a physician assistant, not a physician, and thus the examination was not in compliance with the November 2012 remand instructions.  Moreover, the January 2013 VA examination report (a disability benefits questionnaire (DBQ)), was not fully completed, and a medical opinion was not provided as to question number 7, regarding possible aggravation of a non-service-connected disability by a service-connected disability, as to the claimed hip disability.  The examiner stated that the Veteran has age-related degenerative joint disease of the hips, but did not provide an opinion as to possible aggravation of the hip disability by a service-connected disability.  The examiner also stated that the hip disability existed prior to service but was not aggravated by incidents of service.  Unfortunately, these conclusions are incomplete and conflicting, and the examination report is inadequate.  

The matter was again remanded, and in a May 2013 addendum opinion, the examiner stated:

It is my medical opinion the patient's current hip and thigh/degenerative joint disease condition was not permanently aggravated by his service connected low back disability or his left knee disability.  The patient's x-rays reveal age related degenerative joint disease changes in his hips.  The patient did not have an injury to his hips.  The patient's gait is not so abnormally antalgic that disrupts his hip condition as outlined on his x-rays which are symmetrically age-related in nature.

In February 2014, the Board referred the matter for a VHA opinion to address the nature and etiology of any current bilateral hip disability.  Dr. D.R., an orthopedic surgeon with the South Texas Veterans Health Care System, opined that although the Veteran has some slight early degenerative joint disease of the right hip consistent with his age, his physical examinations of the hips are normal and his reports of "hip pain" are actually referred pain from the Veteran's lumbar degenerative joint disease radiating into the buttocks and thighs.  Dr. D.R. concluded that the Veteran's right hip degenerative joint disease did not have onset in service and was not caused or aggravated by the Veteran's service connected left knee or low back disabilities since the degenerative changes are consistent with the Veteran's age and his hip pain is referred pain from his lumbar degenerative joint disease "which is quite common."

Based on all the above evidence, the Board finds that entitlement to service connection for a bilateral hip disability cannot be granted.  While the record reflects that the Veteran obtained a parachutist badge and it is conceded that his lower extremities were subjected to the impact of repeated parachute jumps in service, the Veteran's service treatment records are negative for any hip injury or evidence of a chronic hip disability.  Furthermore, the Veteran was not diagnosed with or treated for a hip condition for more than two decades after separation from service, although he sought treatment for a number of other orthopedic disabilities.  Finally, the Board notes that it is the consensus of multiple VA examiners that his current hip arthritis is the result of age related degenerative changes that are less likely than not related to service and that the Veteran's complaints of hip pain are referred pain from his service connected low back disability.  

The Board notes the Veteran's insistence that he has a bilateral hip disability related to his active military service, but the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Id.  However, while the Veteran is competent to describe an observable symptom such as "hip pain", a symptom such as pain can have many possible causes, and the Veteran is not competent to opinion as to the exact cause of his current hip pain without demonstrating he has some medical knowledge or training.  Given the absence of any documented injury in service, the Veteran's advanced age, and the twenty five year gap before arthritis developed, as well as evidence of a possible post-service injury, the Board concludes that the causes of the Veteran's current disability are complex and that the Veteran's unsubstantiated lay opinion concerning the etiology of his hip pain is entitled to low probative value.  

Furthermore, to the extent that the Veteran contends that he had continuous hip problems since service, this evidence is not credible given the absence of any reported injury in service or for twenty five years after service, even though the Veteran reported other orthopedic disabilities during that time period.  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his bilateral hip disorder is related to service, to include as secondary to a service connected disability.  Accordingly, entitlement to service connection for a bilateral hip disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

TDIU

The Veteran is also seeking entitlement to a total disability rating, alleging that he is unable to work due to his service connected disabilities. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  Here, the Veteran does not meet this criteria. 

The Veteran is service connected for residuals of a low back injury with degenerative changes, currently assigned a 20 percent disability rating, and residuals of a left knee injury, currently assigned a 20 percent disability rating.  His total combined disability evaluation is 40 percent.  Non-service connected medical problems include depression, alcohol abuse disorder, and a right knee disability.  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In numerous statements to VA, the Veteran has alleged that no one will hire him because of his physical limitations and use of prescription narcotic pain medications.   

A copy of the Veteran's resume, previously associated with the claims file in November 2004, reflects employment as an electronics or electromechanical technician from 1987 to 2001.  Additionally, a November 2004 Declaration of Status of Dependents shows that the Veteran did work several jobs as a contract or construction laborer from 2002 to 2004 and that each of these jobs lasted no more than two months.  

A February 2004 disability evaluation by Dr. K.K. concluded that the Veteran would be capable of sedentary employment.  Difficulty with prolonged continuous standing and walking, as well as heavy lifting was noted, but no other significant impairment of vocational ability was observed.

A September 2004 psychological evaluation by Dr. K.G. determined that the Veteran's concentration and memory were intact and that he would be capable of learning new skills and of understanding, remembering, and performing work-place tasks.  

In October 2004, the Veteran's VA primary care physician opined in a letter that the Veteran could not perform gainful employment due to his knee and back pain, but did not elaborate on why the Veteran's physical disabilities would preclude all employment, including sedentary employment.  

An October 2004 Rehabilitation Counselor stated that due to the Veteran's physical limitations, he could not be expected to return to work without retraining, which was approved.  The record reflects that the Veteran earned a bachelor's degree from Pittsburg State University in 2009.  

An April 2005 VA examiner who examined the Veteran's orthopedic disabilities opined the Veteran could work, but could not perform repetitive lifting of more than 50 pounds without the ability to rest.  However, the examiner incorrectly stated in the April 2005 VA examination report that the Veteran worked in construction for 17 years.  Rather, he worked in electronics as an electronics/ electromechanical technician from 1987 to 2001.  

A June 2005 psychological evaluation by Dr. D.A. found no cognitive impairment that would prevent the Veteran from concentrating during a normal eight hour work day.  The examiner did note that when the Veteran's physical pain was exacerbated, he may have some impairment in concentration and memory, but concluded that there was no psychological reason why the Veteran would be unable to work.

However, at a June 2006 VA individual counseling session, the Veteran complained that his pain was "too high" for him to do anything except take care of his son.  

A September 2007 Social Security Administration decision determined that the Veteran was unable to work, at least in part, due to his service-connected disabilities.  

In September 2008, the Veteran's primary care physician again submitted a letter on the Veteran's behalf, noting that the Veteran's low back pain had increased following a fall and that the Veteran cannot walk, stand, or sit for more than fifteen minutes.  

However, a February 2010 VA examiner opined that the Veteran was able to do some work.  The examiner noted that the fact that the Veteran was able to complete college was indicative that he was capable of performing at least some types of employment.  

A June 2012 VA examiner also noted the Veteran could not perform a physical job due to his service-connected low back and left knee disabilities, but that he had good communication and cognitive skills, as well as a bachelor's degree in a field that allowed for sedentary labor and that the Veteran was capable of performing sedentary employment.  The examiner acknowledged the Veteran's complaints that his physical restrictions and use of narcotic medications rendered him unemployable, but the examiner felt the Veteran's disabilities could be accommodated under the Americans with Disabilities Act and that his necessary accommodations should not be considered in determining whether the Veteran was capable of gainful employment.  It was also noted that the Veteran had not undergone an examination by an orthopedist in a while and that his service-connected knee condition may have progressed.  Accordingly, the Veteran was referred for another examination.  

In January 2013, another VA examiner opined that the Veteran would be able to secure gainful employment.  The examiner noted that while the Veteran's use of narcotic pain medications would preclude certain types of activities, such as driving or construction, it would not preclude all employment.  The examiner further observed that the Veteran complained of the lack of suitable employment in the town where he was living, but if he lived in a city with a more robust and varied job market he could perform work there.  The Veteran reported that he stayed in Kansas because he could get HUD housing and that he spends his time taking care of his home and pursuing government benefits. The examiner opined that if the Veteran had the capacity to take care of his house and pursue his claims, he ought to be able to do some type of work.  

In October 2013, the RO considered whether extraschedular evaluation was warranted and concluded that it was not, finding that the Veteran is still capable of sedentary employment based on the findings of the VA examiners discussed above.  Following a careful review of all the evidence, the Board agrees.

The Board concedes that the Veteran's service connected low back and left knee disabilities prevent any physically demanding employment.  However, the Veteran is capable of performing sedentary employment.  The Veteran has a bachelor's degree, as well as almost two decades of technological experience.  He earned his college degree during the course of the appeal, despite his physical limitations and use of pain medications.  There is no indication that the Veteran suffers cognitive impairment as a result of his service connected disabilities or the medications used to treat them which would prevent gainful sedentary employment.  

The Board has considered the October 2004 opinion of the Veteran's treating physician, who opined that the Veteran is unable to perform any employment due to his service-connected low back and knee disabilities; however, this opinion is contradicted by multiple VA examiners, who have concluded that the Veteran's service-connected disabilities do not prevent sedentary employment.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the opinions of the VA examiner are more probative, as they are more consistent with the evidence of record and are supported by an adequate rationale.  In contrast, the Veteran's treating physician offers no explanation for his October 2004 conclusion and it appears that it may have been based at least in part on the Veteran's own opinion that he is unable to work due to service-related disabilities.  However, despite the Veteran's protestations that he cannot perform any kind of employment, he was able to complete a bachelor's degree during the period on appeal.  The Board notes that the VA examiners reviewed the Veteran's claims folder and were well aware of both the Veteran's own subjective beliefs regarding the extent of his pain and limitation, as well as objective physical evidence including physical examination reports and x-rays.  The Board finds that their conclusions are well-reasoned and supported by the evidence, and that because they had access to the Veteran's claims folder, they had a more comprehensive understanding of the Veteran's disabilities.

For all the above reasons, entitlement to TDIU is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in multiple letters during the pendency of this appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition and his employability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.

Entitlement to TDIU is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


